Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 08/17/2022 has been entered. Claims 3-9 and 14-16 are canceled. Claims 21-24 are added. Claims 1-2, 10-13, and 17-24 are pending. Claims 1-2, 10-13, and 21-24 are currently under consideration. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species.
  
Withdrawn Objections and/or Rejections
All rejections of claims 3-5 set forth in the previous office action are made moot by cancellation of the claims.
The rejections of claims 3-5 under 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of amended claims.
The rejection of claims 1-5 and 10-13 under 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amended claims.
The rejection of claims 1-5 and 10-12 under pre-AIA  35 U.S.C. 102(b) as anticipated by D’Antona et al. (Biochemistry 45:5606-5617, 2006) is withdrawn in view of amended claims.
The rejection of claims 1-5, 10, 11, and 13 under pre-AIA  35 U.S.C. 102 as being anticipated by Weiss et al. (Eur. J. Biochem. 269:82-92, 2002) is withdrawn in view of amended claims.
The rejection of claims 1-5, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Warne et al. (Biochimica et Biophysica Acta 1610:133-140, 2003) is withdrawn in view of amended claims.
The rejection of claim 13 under 35 U.S.C. 103(a) as being unpatentable over D’Antona et al. (Biochemistry 45:5606-5617, 2006) is withdrawn in view of amended claim 1, from which claim 13 depends. 

Information Disclosure Statement
The information disclosure statement filed on 08/17/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 


Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-2 and 10-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the previous office action mailed on 03/17/2022. New claims 21-24 are also rejected on the same basis.

Applicant argues that amended claims 1 and 2 have been amended to recite that the mutant GPCR has at least one specific amino acid substitution relative to the sequence of a specific GPCR corresponding to the sequence of SEQ ID NOs: 1, 5 or 9. Applicant argues that the amended claims recite structural features of mutant GPCRs, including specific amino acid substitutions relative to the sequence of the turkey β-adrenergic receptor, the human adenosine A2a receptor, or the rat neurotensin receptor, such that one of ordinary skill in the art would recognize the specific mutant GPCRs that are encompassed by the claims.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. 

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. 

In the instant case, claim 1, as written, encompasses not only point mutants of turkey β-adrenergic receptor, human adenosine A2a receptor, and rat neurotensin receptor, but also mutants of other GPCRs, whereas claim 2 is drawn to point mutants of turkey β-adrenergic receptor, human adenosine A2a receptor, and rat neurotensin receptor. Moreover, there is no structural limitation for the overall amino acid sequences of the GPCR mutants and there is no functional limitation for the GPCR mutants. The instant specification does not provide sufficient support for the genus of mutants of GPCRs encompassed in claims 1-2. The specification only discloses mutants of three GPCRs comprising point mutations: β1 adrenergic receptor, adenosine A2 receptor, and neurotensin receptor with increased thermostability (Examples 1-3). No mutants of other GPCR with increased conformation stability are disclosed. Accordingly, due to the breadth of the recited genus of mutants of GPCRs and lack of the definitive structural feature of the recited genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the recited genus of mutant GPCRs.

(iii). Claims 1-2 and 10-13 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a mutant G-protein coupled receptor (GPCR) with increased conformation stability compared to its parent GPCR, wherein the mutant G-protein coupled receptor comprises point mutations and is selected from the group consisting of β1 adrenergic receptor, adenosine A2 receptor, and neurotensin receptor, does not reasonably provide enablement for the genus of mutant GPCRs with increased conformation stability. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The basis for the rejection is set forth in the previous office action mailed on 03/17/2022. New claims 21-24 are also rejected on the same basis. 
Applicant argues that the claims as amended are directed to mutant GPCRs that comprise specific point mutations relative to the sequences of a turkey 3-adrenergic receptor, a human adenosine A2a receptor, or a rat neurotensin receptor.
Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons.

Claim 1 are drawn to not only point mutants of turkey β-adrenergic receptor, human adenosine A2a receptor, and rat neurotensin receptor, but also mutants of other GPCRs, whereas claim 2 are drawn to point mutants of turkey β-adrenergic receptor, human adenosine A2a receptor, and rat neurotensin receptor. There is no functional limitation for the GPCR mutants. Moreover, there is no structural limitation for the overall amino acid sequences of the GPCR mutants. Thus, the claims are so broad that they encompass any mutants of turkey β-adrenergic receptor, human adenosine A2a receptor, and rat neurotensin receptor as long as they comprise the recited point mutations. 

The instant specification discloses point mutations that increase thermostability of β1 adrenergic receptor (working example 1), adenosine A2a receptor (working example 2), and neurotensin receptor (working example 3). Alanine scanning mutagenesis was used to create the mutants of these GPCR mutants. However, other than the disclosed mutants of β1adrenergic receptor, adenosine A2a receptor, and neurotensin receptor, the specification does not provide sufficient guidance and working examples on how to make any other GPCR mutants with increased conformation stability compared to their parent GPCRs.  The state of the art is such that it was not possible to predict which amino acid residues would lead to thermostability upon mutation, nor, when studied in the context of structure, was it clear why the thermostability had occurred (Serrano-Vega et al., Proc. Natl. Acad. Sci. USA, 105(3):877-882, 2008 Jan 22; see in particular page 877, the first paragraph of right column). The same publication further states: “It is not why the particular mutations we have introduced lead to the thermostabilization of the receptor” (page 881, the 3rd paragraph of left column). Moreover, D’Antona et al. teach two mutants of a human cannabinoid receptor (CB1), T210A and T210I (D’Antona et al. (Biochemistry 45:5606-5617, 2006). The mutant T210A displayed a marked enhancement in thermostability under denaturing conditions compared with the parent CB1, whereas the mutant T210I displays less themermostability than the parent CB1 (Fig. 5). Accordingly, while being enabling for the disclosed GPCR mutants comprising point mutations, does not reasonably provide enablement for the claimed genus of GPCR mutants. Thus, it would require undue experimentation for one skilled in the art to make and use the claimed invention commensurate in scope with the claims.

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(ii). Claims 1-2, 10-13, and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This is a new ground of rejection necessitated by Applicant’s amendment.

(i). Claim 2 recites the limitation "wherein (i) the receptor is …”, “wherein the (ii) receptor is …”, and "wherein (iii) the receptor is …”.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that “the receptor” be replaced by “the mutant GPCR”. 

(ii). Claims 1 and 2 recite the limitation “the corresponding amino acid replacement”. It is unclear what the metes and bounds of the limitation are, rendering the claims indefinite. 

Claims 10-13 and 21-24 are rejected as dependent claims from claims 1-2, respectively 

Conclusion
No claims are allowed.  

Advisory Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             October 16, 2022